 
Exhibit 10.56
 
AMENDMENT NO. 1 TO COLOMBIAN PARTICIPATION AGREEMENT
 
THIS AMENDMENT NO. 1 TO COLOMBIAN PARTICIPATION AGREEMENT (this “Amendment”) is
entered into as of the 1st day of November, 2006, by and among Argosy Energy
International, a Utah limited partnership (“Argosy”), Gran Tierra Energy Inc., a
Nevada corporation (“Gran Tierra”), and Crosby Capital, LLC, a Texas limited
liability company (“Crosby”). The entities named above may also be referred to
herein individually as a “Party” or collectively as the “Parties.” All
capitalized terms not otherwise defined herein shall be given the meanings
assigned to such terms in that certain Colombian Participation Agreement, dated
as of June 22, 2006, by and among Argosy, Gran Tierra, and Crosby (the “Original
Participation Agreement”)
 
RECITALS
 
WHEREAS, the Parties executed the Original Participation Agreement, a copy of
which is attached hereto as Exhibit A, on June 22, 2006;
 
WHEREAS, the Parties desire to amend the Original Participation Agreement as set
forth herein; and
 
WHEREAS, pursuant to Section 13.4 of the Original Participation Agreement, no
modification or waiver of any provision of the Original Participation Agreement
shall be effective unless set forth in writing signed by the Parties.
 
AGREEMENT
 
NOW, THEREFORE, in consideration of the covenants and agreements herein, and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the Parties agree as follows:
 
1.
Section 6.2.1(a) of the Original Participation Agreement is hereby amended and
restated in its entirety to read as follows:

 
“(a) Amount: The face amount of the Initial Letter of Credit shall be
USD$4,000,000.00. Draws from the Initial Letter of Credit must be replaced,
within 45 days of any such draws, to keep the required USD$4,000,000.00 face
value of the Letter of Credit in place. In the event that Crosby properly draws
on the Initial Letter of Credit, Gran Tierra shall, within 45 days of such draw,
provide a new Letter of Credit, in substantially similar form, with
substantially similar terms as the Initial Letter of Credit and with a face
amount equal to the amount of such draw so that the undrawn face amount of all
Letters of Credit issued to Crosby to secure Gran Tierra’s obligations under
this Agreement shall, at all times after 45 days following any draw thereunder
during the Initial Term, equal USD$4,000,000.00. If Gran Tierra fails to provide
such new Letter of Credit within the applicable 45 day period, in breach of the
foregoing, Crosby may draw the remaining undrawn amount of the Initial Letter of
Credit and cause the proceeds of such draw to be deposited to the Crosby Escrow
Account (as defined in Section 6.5) as set forth in Section 6.5.”


Amendment No. 1 to
Colombian Participation Agreement
 

--------------------------------------------------------------------------------



2.
The definition of “Issuer Acceptable Credit Rating,” set forth in Section
6.2.1(c) of the Original Participation Agreement shall be amended, and Section
6.2.1(c) of the Original Participation Agreement is hereby amended and restated
in its entirety to read as follows:

 
“(c) Issuer. The Initial Letter of Credit on terms consisted with this Section 6
and Exhibit A attached hereto, with such other documentary conditions as may be
acceptable to Crosby shall be issued by a bank with a minimum credit rating of
any of the following: (i) BBB, by Standard and Poor’s, (ii) Baa2 by Moody’s
Investor Services, or (iii) BBB by Fitch IBCA (the “Issuer Acceptable Credit
Rating”). Crosby may request and Gran
 
Tierra shall then promptly provide a replacement standby letter of credit in
accordance with the terms of Section 6 if the Issuer Acceptable Credit Rating
declines below BBB (if Standard and Poor’s or Fitch IBCA) or Baa2 (if Moody’s
Investor Services).”
 
3.
Section II to Exhibit A of the Original Participation Agreement is hereby
amended and restated in its entirety to read as follows:

 
“II Letter of Credit Renewal Default.
 
Crosby shall be entitled to draw on the Letter of Credit in full and deposit
such amount in an escrow account at the Crosby Escrow Bank if and only if it
certifies to the Issuer Bank with reasonable evidence attached thereto that the
money will be deposited in such escrow and any of the following three conditions
are satisfied:
 
A. if Gran Tierra fails to extend the expiration date of the Initial Letter of
Credit to ensure that the Initial Letter of Credit remains outstanding until the
expiry of the Initial Term, pursuant to Section 6.2; or
 
B. both (i) not less than 60 days nor more than 90 days prior to the end of any
Letter of Credit term, Crosby delivered written notice to Gran Tierra, Argosy
and/or any permitted transferee, that any of them, as the case may be, is
required under Section 6 and this Exhibit A to deliver to Crosby a Letter of
Credit satisfying the terms set forth in Section 6 and this Exhibit A, and (ii)
Gran Tierra, Argosy or such permitted transferee has not within ten (10)
business days provided such new Letter of Credit; or
 
C. after 45 days following any draw under a Letter of Credit, Gran Tierra,
Argosy or any permitted transferee has not provided a new Letter of Credit
required under Section 6.2.1(a) such that the undrawn face amount of all Letters
of Credit issued to Crosby to secure Gran Tierra’s obligations under this
Agreement is not, at all times after 45 days following any draw during the
Initial Term, equal to USD$4,000,000.00.”
 
4.
Article 9 of the Original Participation Agreement is hereby amended by adding
Section 9.3 to Article 9, as follows:



Amendment No. 1 to
Colombian Participation Agreement
 
- 2 -

--------------------------------------------------------------------------------



“9.3 Letter of Credit Rights Upon Assignment. If Crosby and/or any of the Crosby
Members sells, assigns, transfers or otherwise disposes of any or all of the
Participation Rights pursuant to Section 9.1 or Section 9.2, and any Person
other than Crosby is designated as the sole representative of the assignees of
the Participation Rights pursuant to Section 9.1.1, then Crosby shall have the
right, upon written request to Gran Tierra which identifies such designated
representative, to obtain the issuance of a replacement Letter of Credit (the
“Replacement Letter of Credit”) on substantially the same terms as the Letters
of Credit issued pursuant to Article 6, but naming the designated representative
as beneficiary. The Replacement Letter of Credit shall only be issued by the
issuing bank upon Crosby’s tender, to the issuing bank, of all Letters of Credit
naming Crosby as beneficiary. Gran Tierra, Crosby and Argosy shall take such
actions as are reasonably necessary to cause the issuing bank to issue the
Replacement Letter of Credit to the designated representative as soon as
practical following such written request. If the request to issue a Replacement
Letter of Credit is received by Gran Tierra within 30 days of a date that Gran
Tierra is obligated to procure a new or replacement Letter of Credit for any
reason other than the obligations under this Section 9.3, the costs of obtaining
the issuance of the Replacement Letter of Credit will be borne by Gran Tierra.
If the request for the Replacement Letter of Credit is received by Gran Tierra
at any time other than the foregoing, the out-of-pocket costs incurred by Gran
Tierra for obtaining the issuance of the Replacement Letter of Credit shall be
borne by Crosby. Gran Tierra shall not be deemed to have violated this Section
9.3 if it refuses to obtain the issuance of the Replacement Letter of Credit
until the reimbursement of such costs is made or adequately provided for to the
satisfaction of Gran Tierra.”
 
5.
The Initial Letter of Credit to be issued to Crosby pursuant to Section 6 of the
Original Purchase Agreement shall be in substantially the form attached hereto
as Exhibit B.

 

6.
References to the “Agreement” in the Original Participation Agreement shall be
deemed to include the Original Participation Agreement, as amended by this
Amendment. Except as expressly modified or otherwise as set forth herein, the
terms and conditions of the Original Participation Agreement remain in full
force and effect.

 
[SIGNATURES ON NEXT PAGE]


Amendment No. 1 to
Colombian Participation Agreement
 
- 3 -

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the duly authorized representatives of the Parties have
caused this Amendment to be executed on the date first written above.
 
ARGOSY ENERGY INTERNATIONAL
 
By:
/s/ James Hart 
Name: 
James Hart
Title:
Secretary
 
GRAN TIERRA ENERGY INC.
 
By:
/s/ James Hart
Name: 
James Hart
Title:
Chief Financial Officer
 
CROSBY CAPITAL, LLC
 
By:
/s/ Jay Allen Chaffee
Name: 
Jay Allen Chaffee
Title:
President


Amendment No. 1 to
Colombian Participation Agreement
 
- 4 -

--------------------------------------------------------------------------------


 
Exhibit A
 
[Original Participation Agreement attached hereto]

Amendment No. 1 to
Colombian Participation Agreement


--------------------------------------------------------------------------------



Original Participation Agreement Not Recopied


Amendment No. 1 to
Colombian Participation Agreement

--------------------------------------------------------------------------------



Exhibit B
 
[Form of the Initial Letter of Credit attached hereto]


Amendment No. 1 to
Colombian Participation Agreement
 

--------------------------------------------------------------------------------



IRREVOCABLE STANDBY LETTER OF CREDIT
 
Effective as of 31st October, 2006
 
Irrevocable Letter of Credit No. [ ]
 

 
APPLICANT:
GRAN TIERRA ENERGY INC.
300, 611 — 10th Avenue S.W.
Calgary, Alberta
Canada T2R OBZ
 
 
STATED AMOUNT:
USD $4,000,000
 
 
EXPIRY DATE
31st October, 2007
(save as such date may be extended pursuant to paragraph 9 below)
AT OUR COUNTERS



BENEFICIARY:
CROSBY CAPITAL, LLC
712 Main Street, Suite 1700
Houston, TX 77002
Attention: Jay Allen Chaffee
 
Re: Colombian Participation Agreement 


1. We, Standard Bank Plc (the “Issuing Bank”), hereby issue our irrevocable
Standby Letter of Credit on behalf of Gran Tierra Energy Inc (the “Applicant”)
for an amount of USD 4,000,000 (Four Million United States Dollars) in favour of
Crosby Capital, LLC (the “Beneficiary”).
 
2. This Standby Letter of Credit covers all monies and liabilities (whether
actual or contingent) for up to the amount of USD 4,000,000 (Four Million United
States Dollars) which are now or shall at any time hereafter be due, owing or
payable to the Beneficiary from or by the Applicant under the terms of a
participation agreement entered into on 22nd June, 2006 between the Applicant,
Beneficiary and Argosy Energy International (as amended and in effect from time
to time, the “Colombian Participation Agreement”).
 
3. CLAIM DOCUMENTATION. Authenticated swift or tested telex claiming the sum due
and in the appropriate form designated below:
 
(a)
if a claim is being made with respect to a payment default under the Colombian
Participation Agreement, the form of Exhibit A hereto;

 
(b)
if a claim is being made with respect to a Letter of Credit renewal default
under the Colombian Participation Agreement, the form of Exhibit B hereto;

 

--------------------------------------------------------------------------------



(c)
if a claim is being made with respect to a default under the Columbian
Participation Agreement in providing an additional Letter of Credit following a
draw under a Letter of Credit, the form of Exhibit C; and/or

 
(d)
if a claim is being made with respect to an Issuing Bank credit rating downgrade
under the Colombian Participation Agreement, the form of Exhibit D hereto.

 
4. We hereby irrevocably and unconditionally undertake to honour all claims made
by the Beneficiary in accordance with the terms and conditions of this Standby
Letter of Credit within five (5) Business Days after our receipt thereof
provided such claim documentation is received on or prior to 5:30pm (Greenwich
Meantime) on the Expiry Date or on any day prior to the Expiry Date. For the
purposes of this Standby Letter of Credit, “Business Day” shall mean any day
(other than a Saturday or Sunday) on which banks are open for business in
London.
 
5. It is further agreed that this Standby Letter of Credit shall be without
prejudice to such rights as the Beneficiary may have at any time in respect of
any security that the Beneficiary may hold for the said indebtedness and
liabilities and that our liability shall not be affected by giving time or other
indulgence to the Applicant, or by the Beneficiary realizing or entering into
any compromise with depositors or any other collateral the Beneficiary may hold
at any time in respect of the said liability.
 
6. TT Reimbursement and partial drawings are allowed.
 
7. This Standby Letter of Credit is not assignable.
 
8. A person who is not a party to this Standby Letter of Credit has no right
under the Contracts (Rights of Third Parties) Act 1999 to enforce the terms of
this Standby Letter of Credit.
 
9. Save as may be extended in accordance with the terms below, this Standby
Letter of Credit expires at the counters of Standard Bank Plc on the Expiry
Date. At any time no less than 90 days but no more than 120 days prior to the
Expiry Date, the Applicant may by written notice addressed to the Issuing Bank
request that the Expiry Date is extended for an additional period not to exceed
one year. The Issuing Bank shall, no later than 30 days after receiving such
request, notify the Beneficiary and the Applicant of its acceptance or rejection
of such request and, if accepted, confirm the new Expiry Date.
 
10. All documents presented to the Issuing Bank in connection with any demand
for payment under this Letter of Credit, as well as all notices and other
communications to the Issuing Bank in respect hereof, shall be in writing, shall
make specific reference to this Standby Letter of Credit by number and shall be
delivered to the Issuing Bank at its office located at Standard Bank PLC, Canon
Bridge House, 25 Dowgate Hill, London, EC4R 2SB (or at any other office of the
Issuing Bank as may be designated by the Issuing Bank by written notice
delivered to the Beneficiary) by authenticated SWIFT message (or any other form
of communication previously agreed in writing with the Issuing Bank) to the
following address (or at any number(s) designated by the Issuing Bank by written
notice delivered to the Beneficiary), as applicable: [please provide].
 
11. This Standby Letter of Credit is subject to the Uniform Customs and Practice
for Documentary Credits (1993 Revision), International Chamber of Commerce,
Publication No. 500 (the “UCP”). This Standby Letter of Credit shall be governed
by the laws of the State of New York, and the state and federal courts located
in the State, County and City of New York shall have non-exclusive jurisdiction
in any action or proceeding arising out of this Standby Letter of Credit.
 

--------------------------------------------------------------------------------



12. Demand for payment under this Standby Letter of Credit shall be presented
directly to the Issuing Bank and shall not be negotiated.
 
13. Standard Bank Plc’s charges are for the account of the Applicant, all other
charges are for the account of the Beneficiary.
 
14. By paying the Beneficiary an amount demanded in accordance with this Standby
Letter of Credit, the Issuing Bank makes no representation as to the correctness
of the amount demanded or of the calculations and representations of the
Beneficiary required by this Letter of Credit.
 
15. This Standby Letter of Credit sets forth in full the Issuing Bank’s
undertaking, and such undertaking shall not be deemed in any way to be modified,
amended, amplified or otherwise affected by any document, instrument or
agreement referred to herein (including, without limitation, the Colombian
Participation Agreement or credit agreement to which is relates), except only
the Uniform Customs and the certificate(s)provided for herein.
 

STANDARD BANK PLC    
By:
   
Title:
      
By:
 
Title:
  


--------------------------------------------------------------------------------



Exhibit A
Irrevocable Letter of Credit
No. ________
 
CERTIFICATE FOR A PAYMENT DEFAULT
 
The undersigned hereby certifies to Standard Bank PLC (the “Issuing Bank”), with
reference to Irrevocable Letter of Credit No. _______ (the “Letter of Credit”)
issued by the Issuing Bank in favor of Crosby Capital, LLC (the “Beneficiary”),
and for the account of Gran Tierra Energy Inc. (the “Account Party”), that the
undersigned is a duly authorized officer of the Beneficiary, that any
capitalized term used but not defined herein shall have its respective meaning
set forth in the Letter of Credit or the Colombian Participation Agreement
referred to therein and that:
 
The Beneficiary is entitled to draw $[   ] (the “Draw Amount”) under the Letter
of Credit, which is the exact amount that is owed to the Beneficiary under the
Colombian Participation Agreement. The Beneficiary hereby directs the Issuing
Bank to pay the Draw Amount by wire transfer of such amount in immediately
available funds to the account of the Beneficiary specified below:
 
Bank Name:
Address:
ABA No.:
Account Name:
Account No.:
Attention:
 
[Include either [A] or [B].]
 
[A] [The Beneficiary further certifies to the Issuing Bank that attached hereto
is the written agreement of the Account Party acknowledging that the Draw Amount
is due to the Beneficiary under the Colombian Participation Agreement and that
the Account Party and its affiliates have failed to make such payment.]
 
[B] [Include either [1] or [2]]
 
   [(1)] [The Beneficiary further certifies to the Issuing Bank that:
 
(a) an award of the Panel provided in Section 11.2 of the Colombian
Participation Agreement, provided for payment of the Draw Amount to the
Beneficiary (the “Crosby Arbitration Award”); and
 
(b) within 10 business days of the Crosby Arbitration Award, (i) the Crosby
Arbitration Award has not been paid and (ii) the Crosby Arbitration Award has
not been appealed.]
 
   [(2)] [The Beneficiary further certifies to the Issuing Bank that:
 
(a) an award of the Panel provided in Section 11.2 of the Colombian
Participation Agreement, provided for payment of the Draw Amount to the
Beneficiary (the “Crosby Arbitration Award”);
 

--------------------------------------------------------------------------------



Exhibit A
Irrevocable Letter of Credit
No. ________
 
(b) within 10 business days of the Crosby Arbitration Award, (i) the Crosby
Arbitration Award was not paid and (ii) the Crosby Arbitration Award was
appealed;
 
(c) a final determination of the Crosby Arbitration Award favorable to
 
the Beneficiary has been entered (the “Crosby Final Determination”) on appeal;
and
 
(d) the Beneficiary has not been paid in full the amount of the Crosby Final
Determination within 5 business days of such Crosby Final Determination.]


IN WITNESS WHEREOF, the Beneficiary has executed and delivered this Certificate
as of the ____ day of __________, ____.


CROSBY CAPITAL, LLC
 
By:
 
Title:
 

 

--------------------------------------------------------------------------------



Exhibit B
Irrevocable Letter of Credit
No. ________
 
CERTIFICATE FOR A LETTER OF CREDIT RENEWAL DEFAULT
 
The undersigned hereby certifies to Standard Bank PLC (the “Issuing Bank”), with
reference to Irrevocable Letter of Credit No. _______ (the “Letter of Credit”)
issued by the Issuing Bank in favor of Crosby Capital, LLC (the “Beneficiary”),
and for the account of Gran Tierra Energy Inc. (the “Account Party”), that the
undersigned is a duly authorized officer of the Beneficiary, that any
capitalized term used but not defined herein shall have its respective meaning
set forth in the Letter of Credit or the Colombian Participation Agreement
referred to therein and that:
 
The Beneficiary is entitled to draw the Letter of Credit in full and deposit the
Stated Amount in the escrow account at the Crosby Escrow Bank specified below
(the “Escrow Account”). The Crosby Escrow Agreement has been executed by each of
the Beneficiary and the Crosby Escrow Bank, and contains the provisions required
by the Colombian Participation Agreement. A copy of such executed Crosby Escrow
Agreement is delivered herewith. The Beneficiary hereby directs the Issuing Bank
to pay the Stated Amount under the Letter of Credit by wire transfer of such
amount in immediately available funds directly to the Escrow Account, as
follows:
 
Bank Name:
Address:
ABA No.:
Account Name:
Account No.:
Attention:
 
[Include either [A] or [B].]
 
[A] The Beneficiary hereby further certifies to the Issuing Bank that: (I) the
Initial Term has not expired; and (2) the Account Party has failed to extend the
Expiry Date of the Letter of Credit for an additional one year, pursuant to
Section 9 of the Letter of Credit.]
 
[B] The Beneficiary hereby further certifies that:
 

 
(1)
not less than 60 days nor more than 90 days prior to the Stated Termination
Date, the Beneficiary delivered written notice to the Account Party that the
Account Party is required under Section 6 of the Participation Agreement to
deliver to the Beneficiary confirmation of an extension of the Letter of Credit
for an additional period equal to the shorter of (i) one year from the Stated
Termination Date and (ii) the period ending on the last day of the Initial Term;
and

 

 
(2)
the Account Party has not provided such an extension of the Letter of Credit
prior to the date that is 10 Business Days following the date which is 60 days
prior to the Stated Termination Date.)

 

--------------------------------------------------------------------------------



Exhibit B
Irrevocable Letter of Credit
No. ________
 
IN WITNESS WHEREOF, the Beneficiary has executed and delivered this Certificate
as of the ____ day of __________, ____.
 
CROSBY CAPITAL, LLC
   
By:
 
Title:
 

 

--------------------------------------------------------------------------------



Exhibit C
Irrevocable Letter of Credit
No. ________
 
CERTIFICATE FOR A LETTER OF CREDIT REINSTATEMENT DEFAULT
 
The undersigned hereby certifies to Standard Bank PLC (the “Issuing Bank”), with
reference to Irrevocable Letter of Credit No. ______ (the “Letter of Credit”)
issued by the Issuing Bank in favor of Crosby Capital, LLC (the “Beneficiary”),
and for the account of Gran Tierra Energy Inc. (the “Account Party”), that the
undersigned is a duly authorized officer of the Beneficiary, that any
capitalized term used but not defined herein shall have its respective meaning
set forth in the Letter of Credit or the Colombian Participation Agreement
referred to therein and that:
 
The Beneficiary is entitled to draw the remaining undrawn portion of the Stated
Amount of the Letter of Credit (the “Remaining Amount”) and deposit the
Remaining Amount in the escrow account at the Crosby Escrow Bank specified below
(the “Escrow Account”). The Crosby Escrow Agreement has been executed by each of
the Beneficiary and the Crosby Escrow Bank, and contains the provisions required
by the Colombian Participation Agreement. A copy of such executed Crosby Escrow
Agreement is delivered herewith. The Beneficiary hereby directs the Issuing Bank
to pay the Remaining Amount under the Letter of Credit by wire transfer of such
amount in immediately available funds directly to the Escrow Account, as
follows:
 
Bank Name:
Address:
ABA No.:
Account Name:
Account No.:
Attention:
 
The Beneficiary hereby further certifies that, following a prior draw under a
Letter of Credit, the Account Party has failed to deliver a new letter of Credit
to the Beneficiary in the amount of such draw within 45 days of such draw as
required by the Columbian Participation Agreement.
 
IN WITNESS WHEREOF, the Beneficiary has executed and delivered this Certificate
as of the ____ day of __________, ____.
 
CROSBY CAPITAL, LLC
 
By:
  
Title:
  


--------------------------------------------------------------------------------



Exhibit D
Irrevocable Letter of Credit
No. ________


CERTIFICATE FOR AN ISSUING BANK CREDIT
RATING NON-MAINTENANCE DEFAULT
 
The undersigned hereby certifies to Standard Bank PLC (the “Issuing Bank”), with
reference to Irrevocable Letter of Credit No. ______ (the “Letter of Credit”)
issued by the Issuing Bank in favor of Crosby Capital, LLC (the “Beneficiary”),
and for the account of Gran Tierra Energy Inc. (the “Account Party”), that the
undersigned is a duly authorized officer of the Beneficiary, that any
capitalized term used but not defined herein shall have its respective meaning
set forth in the Letter of Credit or the Colombian Participation Agreement
referred to therein and that:
 
The Beneficiary is entitled to draw the Letter of Credit in full and deposit the
Stated Amount in the escrow account at the Crosby Escrow Bank specified below
(the “Escrow Account”). The Crosby Escrow Agreement has been executed by each of
the Beneficiary and the Crosby Escrow Bank, and contains the provisions required
by the Colombian Participation Agreement. A copy of such executed Crosby Escrow
Agreement is delivered herewith. The Beneficiary hereby directs the Issuing Bank
to pay the Stated Amount under the Letter of Credit by wire transfer of such
amount in immediately available funds directly to the Escrow Account, as
follows:
 
Bank Name:
Address:
ABA No.:
Account Name:
Account No.:
Attention:
 
The Beneficiary hereby further certifies that:
 

 
A.
the Beneficiary delivered written notice to the Account Party that the Issuing
Bank’s credit rating has fallen below the Issuer Acceptable Credit Rating and
requested delivery of a replacement Letter of Credit as required under Section 6
of the Participation Agreement; and

 

 
B.
the Account Party has not within 15 business days following receipt of such
notice provided such a replacement Letter of Credit.

 


IN WITNESS WHEREOF, the Beneficiary has executed and delivered this Certificate
as of the ____ day of __________, ____.
 


CROSBY CAPITAL, LLC
 
By:
  
Title:
  

 

--------------------------------------------------------------------------------


 